Citation Nr: 0218135	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to restoration of a 60 percent rating for 
grand mal epilepsy.

2. Entitlement to a rating in excess of 60 percent for 
seizure disorder.


REPRESENTATION

Appellant represented by:	Milton A. Hayman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, son, daughter-in-law and friend


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from March 1976 to 
June 1980.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In May 2002, the veteran was 
afforded a hearing before the undersigned Board member.

In an October 2001 letter to the RO, the veteran's 
attorney noted that a physician indicated that the veteran 
"will never get better, continues unemployable and suffers 
with major Mal seizures."  By this statement, the veteran 
may seek to raise a claim for a total rating based upon 
individual unemployability due upon service-connected 
disabilities.  As such, the matter is referred to the RO 
for clarification and consideration.

The matter of an increased rating for seizure disorder, in 
excess of 60 percent, will be addressed in the remand 
section below.


FINDINGS OF FACT

1. In an August 1982 rating decision, the RO granted 
service connection for grand mal epilepsy and awarded a 
10 percent evaluation under Diagnostic Code 8910, 
effective from June 27, 1980 and equating to a confirmed 
diagnosis of epilepsy with a history of seizures or the 
need for continuous medication for control of the 
disorder.

2. In a February 1983 rating decision, the RO awarded a 60 
percent evaluation for the veteran's grand mal epilepsy, 
effective from June 27,1980.

3. In June 1987 and April 1991 rating decisions, the RO 
continued the 60 percent rating.  There was no further 
adjudicative action until October 1999, when the RO 
reduced the rating from 60 to 10 percent, effective 
February 2000.

4. Material improvement under the ordinary conditions of 
life in the veteran's grand mal epilepsy was not shown 
so as to justify the RO's November 1999 reduction of the 
schedular rating from 60 percent to 10 percent, 
effective from February 1, 2000.


CONCLUSION OF LAW

A 60 percent schedular rating for the veteran's service-
connected grand mal epilepsy is restored, effective from 
February 1, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.344 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The evidence of record demonstrates that an August 1982 
rating decision granted service connection for grand mal 
epilepsy and awarded a 10 percent disability rating under 
Diagnostic Code 8910, effective from June 27, 1980.  In 
February 1983, the RO awarded a 60 percent evaluation to 
the veteran's service-connected grand mal epilepsy, 
effective from June 27, 1980.  Thereafter, in January 1984 
and June 1987, the RO confirmed and continued the 60 
percent disability rating.  The 1987 rating decision 
indicates that during the past twelve months, the veteran 
had three seizures, with the last (seizure) four months 
earlier.  The seizures were preceded by an aura in which 
he felt dizzy and the room spun, he blacked out and was 
incontinent.

In a May 1990 statement, A.S.C., M.D., reported that the 
veteran took Depakote and Dilantin therapy and had 
occasional seizures that rendered him incapable of 
pursuing gainful employment.

In April 1991, the RO confirmed and continued the 60 
percent evaluation for the service-connected seizure 
disability based, in large measure, on abnormal findings 
of a September 1990 VA electroencephalogram (EEG) report.

Private hospital records, dated from May 1996 to October 
1998, show that in May 1996 and July 1997, the veteran 
underwent laboratory tests apparently in conjunction with 
his taking Dilantin and valproic acid.

April 1997 VA medical records indicate that the veteran 
had a history of pseudoseizures with a history of normal 
EEG and pseudoseziure induced by saline infusion.  The 
veteran had been out of medication for more than two 
months and had not had seizures.  He requested renewal of 
the prescribed medications, but his anticonvulsants were 
not refilled at that time.  It was noted that the veteran 
had not had a seizure in the past six months.  
Pseudoseizures were diagnosed.

According to July 1997 private hospital records, the 
veteran complained of pain and swelling in his left arm.  
It was noted that his prescribed medications included 
Dilantin and Depakote.  His past medical history was 
positive for seizures.  The diagnosis was deep vein 
thrombosis of the left arm and he was hospitalized.  
According to the admission record, the veteran had an 
acute grand mal seizure in January 1997 for which he was 
hospitalized.  The clinical impression was acute, 
recurrent deep vein thrombosis of the left brachial vein 
and chronic seizure disorder.

According to October 1997 VA medical records, the veteran 
reported increased seizure frequency to twice a month, 
from once every four months since discontinuing 
medication.  A neurology consultation was requested 
because the veteran had a history of seizures versus 
pseudoseizures disorder.  It was noted that the veteran 
requested the neurologic consultation to discuss further 
seizure activity treatment.  A record entry dated at the 
end of the month reveals that in August 1997 the veteran 
was privately hospitalized for treatment of seizures.  
While he was treated with anticonvulsive medications, he 
developed a secondary complication to it, in the form of a 
left arm clot and currently complained of arm tightening 
and swelling.  The record reflects that the veteran was 
evaluated multiple times by neurologists and was 
considered to have pseudoseizures.  His anticonvulsant 
medication was Depakote and Dilantin and they were 
discontinued and since that time, the veteran claimed he 
developed seizures monthly, about one or two times.  With 
medications, he developed seizures once in four months and 
he wanted to restart the medications again.  

An April 1998 private hospital record indicates that the 
veteran was seen in the emergency room with complaint of a 
seizure.  He reported that he awoke after having a 
seizure.  Since that time, he was tired and wanted to 
sleep.  He indicated that he knew he had a seizure because 
he wife told him so and he woke up on the floor.  He 
denied other complaints.  It was noted that VA took the 
veteran off Dilantin and Depakote.  The veteran was awake 
and alert and a neurological examination revealed no focal 
deficits.  The assessment was seizure per history.  

The veteran underwent VA examination in May 1998.  
According to the examination report, the veteran hit his 
head in service, experienced convulsions and blacking out, 
was hospitalized and underwent a lumbar puncture, EEG and 
computer tomography (CT) scan.  He was told he had a 
seizure disorder and Phenobarbital and, subsequently, 
phenytoin and valproic acid were prescribed.  He denied 
alcohol use until several years later and denied illicit 
drug abuse.  Despite the use of Dilantin and Depakene, he 
continued to have seizures about three times a week.  They 
began with an aura of "blue dots" throughout his visual 
field, light-headedness and vertigo followed by 
unresponsiveness and generalized tonic-clonic seizure 
activity with urinary incontinence.  He never bit his lips 
or tongue or fractured anything despite his "incredibly 
frequent" seizures over many years.  The veteran reported 
than he might have injured his right shoulder but it was 
never x-rayed.  

According to the examination report, in January 1994 VA 
hospitalized the veteran and a seizure evidently was 
provoked with saline challenge.  The veteran had a typical 
episode of light-headedness and dizziness followed by 
unresponsiveness with eyelid fluttering and lip smacking 
that lasted several seconds.  Postictally, he complained 
of transient numbness in his right foot that lasted ten 
minutes.  An EEG was normal throughout the episode by the 
report.  The veteran also had a normal sleep-deprived EEG.  
An EEG that claimed to be abnormal and was read by Dr. C. 
was reviewed by VA and felt to be essentially normal.  In 
1994, after pseudoseizures was diagnosed, the veteran's 
Dilantin and Depakote were stopped, but he continued to 
have episodes three to four times per week, that lasted 
one to one and a half hours, by his report, during which 
he was "in and out."  The veteran said the episodes 
happened mostly while he slept but also occurred during 
the waking period.

Further, it was noted that the veteran saw a VA physician 
in April 1998 and was told he had low blood pressure for 
which medication was prescribed.  The examination report 
indicates that the medical records do not reflect abnormal 
blood pressure that required prescribed medication.  It 
was further noted that the veteran had a left antecubital 
vein thrombophlebitis secondary to interstitial injection 
of phenytoin in October 1997.  He denied any history of 
diabetes and did not drink alcohol.  He denied any history 
of other head injuries, meningitis, encephalitis or other 
risk factors for seizures.  He said a CT scan at an 
outside hospital "showed a seizure disorder."  The veteran 
said his eldest son, who was 21 had "petit mal or grand 
mal seizures."  The veteran was unemployed since the 
diagnosis of his seizure disorder and receipt of service-
connection for the disability.

Upon examination, the VA examiner found no evidence of 
narcolepsy and very strong evidence that the veteran did 
not have a seizure disorder.  It was noted that numerous 
EEG studies argued against the diagnosis of a seizure 
disorder as did the discrepancy between the veteran's 
reported frequency of episodes and their duration and the 
fact that he was still able to function cognitively at 
relatively normal level.  The veteran's blood pressure was 
low at one point but that could not be substantiated by 
the records.  He flatly denied any orthostatic component 
to precipitation of his spells and denied any 
precipitating factors other than possibly sleep.  The 
veteran stated that he had a right-sided headache before, 
during and after episodes but they were unaccompanied by 
any photophobia, nausea or vomiting to suggest the 
possibility of basilar artery migraine as a cause of his 
episodes.   

A May 1998 VA medical record reflects the veteran's 
complaints of light-headedness upon changing position with 
no headaches.  The record appears to indicate no seizures 
and that the veteran never took anticonvulsants.

According to medical records, dated from November 1999 to 
May 2001, from the veteran's treating physician, A.S.C., 
M.D., when seen in November 1999, the veteran's wife said 
he had staring spells when he was angry.  It was noted 
that VA determined that the veteran was seizure free and, 
therefore, Dr.C. did not believe anticonvulsant medication 
was warranted.

The veteran saw Dr. C. in July 2000 and complained of 
blackout spells, but denied definite tonic clonic 
convulsions.  In a July 2000 statement, Dr. C. said the 
veteran was diagnosed with muscle contraction tension 
headaches and a partial complex variety of seizures.

Records from Dr. C., dated in May 2001 indicate that the 
veteran last had a seizure four weeks earlier and his wife 
witnessed it.  The veteran also had a history of frequent 
headaches.  Examination revealed that the veteran was 
awake and alert and was oriented.  Motor examination was 
normal.  The veteran took Dilantin.  The clinical 
impression was that the veteran had a seizure disorder 
with his last seizure four weeks earlier and it was brief.  
An EEG was abnormal.  Dilantin and Depakote were 
recommended.  

In a May 2001 statement, Dr. C. said the veteran still had 
occasional seizures and a recently performed EEG was 
abnormal.

In a written statement dated in August 2001, the veteran's 
wife said her husband had a hard time sleeping at night 
and had mild seizures.  In another August 2001 statement, 
the veteran's family friend said she witnessed him nodding 
his head and jerking his hands almost daily.  She 
witnessed him in a full seizure when his eyes rolled into 
his head and he shook rapidly, but did not indicate when 
that seizure occurred.

In his October 2001 substantive appeal, the veteran 
reported that he had two major seizures within the past 
ten months, in December 2000 and on October 3, 2001.  He 
reported having dizzy spells three times a week and took 
Dilantin and Depakote, that he said did not always work.

At his May 2002 Board hearing, the veteran testified that 
that he had more minor seizures than he did "heavy" or 
"big ones."  He said he was not put back on prescribed 
medication.  The veteran's son testified that he witnessed 
his father having a minor seizure approximately seven and 
a half months earlier.  The veteran's eyes rolled back, he 
was lying on his side and did not recall anything when he 
came to.  He added that the veteran was incontinent during 
seizures.  The veteran's wife testified that he shook 
badly and was incontinent during his seizures and his last 
major seizures were in March and October.  She stated that 
he experienced minor seizures, that is nodding and 
jerking, daily.  The veteran's friend said she witnessed 
the symptoms his son and wife described, including the 
veteran's eyes rolling, his head nodding and his body 
shaking.  She said there was never really a day that he 
did not shake and nod.  The veteran's daughter-in-law 
testified to witnessing one major seizure approximately 
three months earlier and some minor seizures.   

II. Analysis

Preliminarily, the Board notes that, in November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000). The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well- 
grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, 
the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A (West Supp. 2002).

In light of the Board's decision as set forth below, that 
restores the veteran's 60 percent rating for grand mal 
seizure, the Board is of the opinion that all due process 
requirements were met with regard to the claim of 
restoration of the 60 percent evaluation for grand mal 
epilepsy.  Although the record does not indicate that the 
RO has issued the veteran either a statement of the case 
or supplemental statement of the case informing him of the 
legal criteria governing restoration of disability 
evaluations, in light of the Board's decision herein 
granting full restoration of the 60 percent, the veteran 
will not be prejudiced by the Board's decision at this 
time. Therefore, the Board may now proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service-connected grand mal epilepsy is 
rated under Diagnostic Code 8910 that evaluates grand mal 
epilepsy.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 
8911 (2002).  The various forms of epilepsy are evaluated 
in accordance with a general rating formula.  A confirmed 
diagnosis of epilepsy with history of seizures warrants a 
10 percent evaluation.  Id.  A 10 percent evaluation is 
also the minimum evaluation when continuous medication is 
shown necessary for the control of epilepsy.  Id.  (This 
minimum evaluation will not be combined with any other 
rating for epilepsy).  Id.  A 20 percent evaluation is 
warranted when there has been at least 1 major seizure in 
the last 2 years or there have been at least 2 minor 
seizures in the last 6 months.  Id.  A 40 percent 
evaluation requires at least 1 major seizure in the last 6 
months or 2 major seizures in the last year; or an average 
of at least 5 to 8 minor seizures weekly.  Id.  A 60 
percent evaluation requires an average of at least 1 major 
seizure in 4 months over the last year; or 9 to 10 minor 
seizures per week. An 80 percent evaluation requires an 
average of at least 1 major seizure in 3 months over the 
last year; or more that 10 minor seizures weekly. Id.  A 
100 percent evaluation requires an average of at least 1 
major seizure per month over the last year.  Id.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics 
may be accepted.  The frequency of seizures should be 
ascertained under the ordinary conditions of life (while 
not hospitalized).  38 C.F.R. § 4.121 (2002).

Where a rating has been in effect for greater than five 
years, it is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is 
full and complete, including all special examinations 
indicated as a result of general examination and the 
entire case history.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a)(c).

There is no question that a disability rating may be 
reduced; however, the circumstances under which rating 
reductions can occur are specifically limited and 
carefully circumscribed by regulations promulgated by the 
Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  The Court of Appeals for Veterans Claims, in 
Brown v. Brown, 5 Vet. App. 413 (1993), has interpreted 
the provisions of 38 C.F.R. § 4.13 (2002) to require that 
in any rating reduction case it must be ascertained, based 
upon a review of the entire recorded history of the 
disorder, whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations. Moreover, 38 C.F.R. §§ 4.2 and 4.10 (2002) 
provide that in any rating reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a 
disability actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life 
and work.  The provisions of 38 C.F.R. § 3.344 also 
establish that there must be improvement before an 
evaluation is reduced.  Ratings on account of disease that 
is subject to temporary or episodic improvement will not 
be reduced on any one examination, except in those 
instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has 
been demonstrated.  38 C.F.R. § 3.344(a).  The burden of 
proof is on VA to establish that a reduction is warranted 
by a preponderance of the evidence.  Kitchens v. Brown, 7 
Vet. App. 320 (1995).

In reaching its decision, the Board has considered the 
complete history of the disability in question, as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).

At the time of the proposal to reduce and the reduction, a 
60 percent evaluation for the service-connected grand mal 
epilepsy had been in effect for greater than five years.  
The recent evidence consisted of the report of a May 1998 
VA examination, VA outpatient medical records, dated from 
April 1997 to May 1998, and private hospital records dated 
from May 1996 to October 1998.  Since the reduction was 
based upon one examination, the reduction would not be 
appropriate except where all the evidence clearly 
warranted the conclusion that sustained improvement had 
been demonstrated.  Further, examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  38 
C.F.R. § 3.344(a).

A review of the reports of the September 1990 and May 1998 
VA examinations reveals that in September 1990, a VA EEG 
report showed an abnormal EEG.  In May 1998, the veteran 
reported seizures three to four times per week that lasted 
one and one-half hours but the examiner concluded the 
veteran had a normal EEG.  Thus, the examination report of 
May 1998 does not reflect improvement with respect to the 
frequency and severity of seizure episodes, but rather 
indicates some difference of medical opinion concerning 
diagnostic study results.  The September 1990 examination 
reports an abnormal test finding and the May 1998 
examination report does not indicate that an EEG was even 
performed at that time. Therefore, the May 1998 report 
does not indicate improvement, but merely suggests other 
possible sources for the veteran's non-responsiveness.  
The 1998 examiner said that the veteran's prescribed 
medication ceased in 1994 after diagnosis with 
pseudoseizures, but private medical records dated in 1996 
and 1997 seem to show he continued to take Dilantin and 
Depakote, although the seizures continued at least four 
times a week.  

In a May 2001 statement, the veteran's treating physician, 
Dr. C., stated that the veteran still had occasional 
seizures and a recent EEG was abnormal.  In his October 
2001 substantive appeal, the veteran reported having major 
seizures in December 2000 and October 2001.  In May 2002, 
the veteran's wife testified to witnessing his having two 
major seizures, in October 2001 and March 2002; his son 
testified to witnessing a seizure, major or minor is 
unclear, seven and a half months earlier, apparently in 
October or November 2001; the veteran's daughter-in-law 
witnessed a seizure approximately three months earlier, 
apparently in February or March 2002; and the veteran's 
friend said she witnessed daily minor seizures.  See 
38 C.F.R. § 4.121.

The record is somewhat unclear as to the nature of the 
veteran's "seizures" and the frequency of such episodes.  
However, considering the above, including the more recent 
lay statements and testimony of witnesses to the veteran's 
seizures, the Board concludes that, resolving all benefit 
of the doubt concerning material matters in the veteran's 
favor, there is sufficient frequency and severity of the 
service-connected seizures to warrant the restoration of 
the 60 percent rating previously assigned.  The evidence 
as a whole does not indicate improvement, but indicates 
continuing seizures and the veteran's belief that his 
disability remained the same.

It is incumbent upon VA to demonstrate improvement prior 
to the rating decision. After the fact justification of a 
past error cannot make right that which was already wrong.  
Bentley v. Derwinski, 1 Vet. App. 28, 31 (1990).  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence. Kitchens v. 
Brown, 7 Vet. App. at 320.  In light of the above analysis 
regarding the evidence of record, sustained improvement in 
the veteran's service-connected grand mal epilepsy at the 
time of the November 1999 rating decision reducing the 
evaluation from 60 percent to 10 percent disabling was not 
demonstrated. Therefore, restoration of the 60 percent 
evaluation is warranted.


ORDER

Restoration of the 60 percent evaluation for grand mal 
epilepsy is granted subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The record does not indicate that the RO has considered 
the veteran's claim of entitlement to a rating in excess 
of 60 percent for his service-connected grand mal 
epilepsy.

Thus, in the interests of due process, the veteran's case 
is REMANDED to the RO for the following actions:

1. Obtain and associate with the claims 
file the veteran's medical records 
from the VA Medical Centers in 
Pittsburgh, Pennsylvania and 
Columbus, Brecksville and Cleveland, 
Ohio, for all hospitalization and 
outpatient treatment from 1998 to the 
present for treatment of epilepsy or 
seizure disorder.

2. If not already of record, ask the 
veteran to submit appropriate release 
forms for his treatment records from 
Trinity Medical Center East, 380 
Summit Avenue, Steubenville, Ohio 
43952, from 1998 to the present; and 
from Dr. Amirk S. Chattha, P.O. Box 
2249, 485 Colliers Way Ext., Suite 
C., Weirton, WV 26062, from May 2001 
to the present, as well as any other 
private physician or facility that 
has recently treated him for his 
epilepsy.  Request actual treatment 
records from these physicians, and, 
if any request for private medical 
records is unsuccessful, advise the 
veteran that the actual treatment 
records are important to these 
claims.  Allow an appropriate period 
of time within which to respond.

3. The RO should ascertain whether the 
veteran has applied for disability 
benefits from the Social Security 
Administration, and, if so, obtain 
copies of any administrative decision 
and the underlying medical records 
relied upon in evaluating the 
veteran's claim for such benefits, 
and associate these records with the 
claims folder.

4. After obtaining as many of the above 
referenced records as possible and/or 
allowing the veteran an opportunity 
to submit such records, schedule the 
veteran for appropriate VA 
examination to evaluate the current 
severity of his grand mal epilepsy.  
It is very important that the 
examiner be provided an opportunity 
to review the claims folder and a 
copy of this remand prior to the 
examination.  All necessary tests and 
studies should be conducted in order 
to ascertain the severity of the 
veteran's service-connected grand mal 
epilepsy.  The examiner should elicit 
information as to the frequency and 
severity of the veteran's major 
and/or minor seizures, including 
specific details as to the symptoms 
experienced by the veteran during the 
seizures.  If the appellant or any 
other competent individual 
accompanies the veteran to the 
examination, the examiner should 
elicit information from that person 
as to the characteristics and 
frequency of the veteran's seizures.  
The examiner should indicate in the 
examination report that the claims 
file was reviewed.  A complete 
rationale should be provided for all 
conclusions and opinions offered.

5. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 
2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied with 
regard to the issue of entitlement to 
an increased rating, in excess of 60 
percent, for grand mal epilepsy.

6. Thereafter, the RO should 
readjudicate the claim of an 
increased rating, in excess of 60 
percent, for grand mal epilepsy.  If 
the benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of 
the case (SSOC) regarding all issues 
for which a substantive appeal has 
been timely received.  The SSOC must 
contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



